Citation Nr: 0915028	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for osteochondritis 
dissecans status post-surgery right knee, currently evaluated 
at 10 percent.

2. Entitlement to an increased rating for osteochondritis 
dissecans status post-surgery left knee, currently evaluated 
at 10 percent.

3. Entitlement to an increased rating for lateral instability 
and recurrent subluxation, right knee, currently evaluated at 
20 percent.

4. Entitlement to an increased rating for lateral instability 
and recurrent subluxation, left knee, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from 
August 1982 to December 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which continued 10 percent ratings for osteochondritis 
dissecans status post-surgery, right and left knees, and a 10 
percent rating for lateral instability and recurrent 
subluxation, left knee.  The RO also increased the rating for 
lateral instability and recurrent subluxation, right knee, to 
20 percent.  

The Veteran timely filed a Notice of Disagreement (NOD) in 
December 2006, which contains the following statement:

I want to file a Notice of Disagreement on the 
decisions made on my left and right knee 
conditions, which are currently rated at 10 % 
disability is continued.  Request that both of 
these conditions be reconsidered for a higher 
evaluation."

The accompanying correspondence from the Veteran's 
representative states that "Veteran disagrees with denial of 
increased rating for knees."  The RO provided a Statement of 
the Case (SOC) in June 2007 with respect to the bilateral 
osteochondritis ratings and the left knee instability and 
subluxation rating.  Thereafter, in June 2007, the Veteran 
timely filed a substantive appeal.  He checked the box to 
indicate that he was limiting his appeal to the following 
issues: "There is new and material evidence due to recent 
surgeries on my knees.  Left knee in March 2007 and right 
knee in June 2007."  The Form 9 also contains the following 
statement:

My case is an ongoing case with new and material 
evidence being added as my condition deteriorates.  
I have been operated on twice since the SOC and 
feel this information is important to the final 
determination of the rating of this condition.  I 
request that all new evidence from my file be taken 
into consideration for the rating percentage 
assigned to my disability.

In August and September 2008, the RO provided a Supplemental 
Statement of the Case (SSOC) with respect to all issues 
except an increased rating for instability and subluxation, 
knee.

In March 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  The Board notes that during the hearing, the 
Veteran, through his representative, indicated that he was 
also seeking an increased rating for instability or 
subluxation of the right knee.  A careful reading of the 
transcript indicates that all parties assumed this issue was 
in appellate status.

Given the procedural history of this case and the content of 
the December 2006 statement, the Board construes this 
correspondence as a timely NOD with that part of the October 
2006 rating decision increasing the disability rating for the 
Veteran's right knee instability and subluxation from 10 to 
20 percent.  See 38 C.F.R. §§ 20.201, 20.302 (2008).  VA has 
a duty to fully and sympathetically develop a claimant's 
claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The record reflects that the RO has not issued the requisite 
SOC with respect to the claim for an increased rating for 
lateral instability and recurrent subluxation, right knee, 
pursuant to 38 C.F.R. § 20.200, and therefore, the Board must 
remand this issue for proper issuance of an SOC, and to 
provide the Veteran an opportunity to perfect an appeal of 
the issue thereafter by filing a timely substantive appeal. 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that during the March 2009 hearing, the 
Veteran appeared to raise an informal claim of total 
disability based on individual unemployability (TDIU), as 
well as informal claims of increased ratings for service-
connected degenerative arthritis, lumbar spine, and 
tendinitis, left elbow.  These issues are not developed for 
appellate consideration and are referred to the RO for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction above, the Board construes the 
December 2006 correspondence as a timely NOD with that part 
of the October 2006 RO decision addressing the rating for the 
Veteran's service-connected lateral instability and recurrent 
subluxation, right knee.  38 C.F.R. §§ 20.201, 20.302; EF, 
supra.  The RO has not yet issued a SOC with respect to this 
issue.  Under these circumstances, the Board must remand this 
issue so that the RO can provide the Veteran an SOC, and 
afford him an opportunity to perfect an appeal of this issue 
thereafter by filing a timely substantive appeal.  See 
Manlincon, 12 Vet. App. at 240-41.

Additional development is required with respect to the 
Veteran's remaining knee claims.  See 38 C.F.R. § 19.9 
(authorizing the Board to remand a case "[i]f further 
evidence, clarification of the evidence . . . or any other 
action is essential for a proper appellate decision . . . 
.").

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected 
osteochondritis dissecans status post-surgery, right and left 
knees, and his service-connected lateral instability and 
recurrent subluxation, left knee.  During the March 2009 
hearing, the Veteran testified that his knee conditions have 
worsened since the July 2008 QTC examination.  He testified 
that the further he flexes his knees, the worse the pain 
gets.  The Veteran described occasional incapacitating 
episodes, daily episodes of locking, and swelling every 
evening.  He also expressed dissatisfaction with the July 
2008 examination.  Specifically, the Veteran contends that 
the examiner did not check for lateral instability or weight 
bearing of either knee.  He indicated that the examination 
took place early in the morning when there was no swelling 
present.

In view of the foregoing, the Board finds that the Veteran 
must be provided another VA examination performed by a 
clinician other than the one who examined him in July 2008, 
for the purpose of determining the current severity of his 
bilateral knee disorders.  38 C.F.R. § 3.327 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic or joints examination to 
determine the current severity of all of 
his service-connected knee disabilities.  
The examination should be conducted by a 
different clinician than the one who 
conducted the November 2002 and July 2008 
examinations and, if possible, should be 
conducted in the afternoon.  The claims 
file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examination must include range of 
motion studies for both knees.  The 
examiner should specifically state whether 
it is at least as likely as not (50 
percent or greater degree of probability) 
that the veteran has any additional loss 
of motion of either knee due to pain or 
flare-ups of pain, supported by objective 
findings, and whether there is any such 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other signs or symptoms 
due to the Veteran's service-connected 
knee disorders.  Any additional limitation 
of motion should be expressed in degrees.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support a finding of additional loss of 
knee motion; less likely weighs against 
the claim.

2.  The RO must thereafter issue a 
Statement of the Case to the Veteran and 
his representative addressing the issue of 
an increased rating for lateral 
instability and recurrent subluxation, 
right knee.  The Veteran also must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).

3.  Thereafter, re-adjudicate the increased 
rating claims for osteochondritis dissecans 
status post-surgery, right and left knees, 
and lateral instability and recurrent 
subluxation, left knee.  If any benefit on 
appeal is not granted to the Veteran's 
satisfaction, issue a Supplemental 
Statement of the Case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


